               Case 6:19-bk-20910-MW                       Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                              Desc
                                                           Main Document    Page 1 of 45

Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number fifknovm)                                                          Chapter you are filing under

                                                                               B Chapter 7
                                                                               □ Chapter 11
                                                                               n Chapter 12
                                                                               □ Chapter 13                                           □ Check if this is an
                                                                                                                                        amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case togethei^—called a Joint
case—and In Joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car," the answer
would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In Joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    i.About^DebtOF'1:                                                       About Debtor 2'(Spouse.Only,in aJoint Case);

      Your full name

      Write the name that is on     Dottle
      your government-issued        First name                                                              First name
      picture identification (for
      example, your driver's        Marie
      license or passport).         Middle name                                               is! r         Middle name

      Bring your picture
                                    Gleason
      identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                                Last name and Suffix (Sr., Jr., II, III)
      meeting with the trustee.




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



                                                                                                      y-i
      Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx<4990
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
              Case 6:19-bk-20910-MW                       Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                 Desc
                                                          Main Document    Page 2 of 45
Debtor 1   Dottie Marie Gleason                                                                    Case number (ifknown)




                                 About Debtor 1:                                               About Debtor 2(Spouse Only (n a Joint Case):

4.   Any business names and
     Employer identification
     Numbers(EIN)you have            I have not used any business name or EINs.                □ I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 40960 California Oaks Rd, #347
                                 Murrieta, OA 92562
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                        County

                                 If your mailing address Is different from the one             If Debtor 2's mailing address Is different from yours, fill It
                                 above, fill it in here. Note that the court will send any     In here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street. City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Ched< one:                                                    Check one:
     this district to file for
     bankruptcy                  H      Over the last 180 days before filing this petition.    □     Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any             have lived in this district longer than in any other
                                        other district.                                              district.


                                 □      1 have another reason.                                 □     I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                             Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy
              Case 6:19-bk-20910-MW                    Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                       Desc
                                                       Main Document    Page 3 of 45
Debtor 1    Dottie Marie Gleason                                                                        Case number (if known)



           Tell the Court About Your Bankruptcy Case

     The chapter of the      Check one.(For a brief description of each,see NoVce Required by 11 U.S.C.§342(b)for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under   _
                                ■ Chapter?
                                n Chapter 11
                                □ Chapter 12
                                □ Chapter 13


8.   How you will pay the fee   ■      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                       about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                       order. If your attomey Is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                       a pre-printed address.
                                □      I need to pay the fee In Installments. If you choose this option, sign and attach the Application for individuals to Pay
                                       The Filing Fee in Instaiiments (Official Form 103A),
                                □      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                       but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                       applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                       the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.   Have you filed for         g
     bankruptcy within the
     last 8 years?              □ Yes.
                                            District                                 When                              Case number

                                            District                                 When                              Case number

                                            District                                 When                              Case number




10. Are any bankruptcy          ■ No
    cases pending or being
    filed by a spouse who Is    □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
     affiliate?
                                            Debtor                                                                    Relationship to you

                                            District                                 When                             Case number, if known

                                            Debtor                                                                    Relationship to you

                                            District                                 When                             Case number, if known



11. Do you rent your             □ No.        Go to line 12.
     residence?
                                 ■ Yes.       Has your landlord obtained an eviction judgment against you?
                                              g        No. Go to line 12.
                                              □        Yes. Fill out iniOai Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                       bankruptcy petition.




                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
 Official Form 101
               Case 6:19-bk-20910-MW                    Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                    Desc
                                                        Main Document    Page 4 of 45
Debtor 1    Dottie Marie Gleason                                                                           Case number (ifknown)



           Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                   □ Yes.       Name and location of business
    A sole proprietorship is a
    business you operate as                     Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                        Check the appropriate box to describe your business:
                                                □       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                □       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                □       Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                □       Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                □       None of the above

13. Are you filing under    If you are Wing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1 )(B}.
     debtor?
                                   ■ No         '              under Chapter 11.
     For a definition of small
     business debtor, see 11       □ No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. §101(510).                          Code.

                                   □ Yes        ' s"! ^''"9 under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.

           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any         ■ No.
     property that poses or Is
     alleged to pose a threat      □ Yes.
     of Imminent and                         What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     Immediate attention?                    needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
 Official Form 101
               Case 6:19-bk-20910-MW                    Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                      Desc
                                                        Main Document    Page 5 of 45
Debtor 1     Dottie Marie Gleason                                                                    Case number (ifknown)

            Explain Your Efforts to Receive a Briefing About Credit Counseiing
                                  About Debtor 1:                                                Ail^itpebtbrJit^pous^Only iri
15. Tell the court whether        You must check one:                                            You must che^ one:
    you have received a           g I received a briefing from an approved credit                n   i received a briefing from an approved credit
    briefing about credit             counseiing agency within the 180 days before i                 counseling agency within the 180 days before i filed
    counseiing.                       filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                      certificate of completion.                                     completion.
    The law requires that you
    receive a briefing about          Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
    credit counseling before          plan, if any, that you developed with the agency.              any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check     □    i received a briefing from an approved credit             □   i received a briefing from an approved credit
    one of the following              counseling agency within the 180 days before i                 counseiing agency within the 180 days before 1 filed
    choices, if you cannot do         filed this bankruptcy petition, but I do not have              this bankruptcy petition, but i do not have a certificate
    so, you are not eligible to        a certificate of completion.                                  of completion.
    file.
                                      Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
    if you file anyway,the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you         payment plan, if any.                                         any.

    will lose whatever filing fee
    you paid, and your            □    I certify that I asked for credit counseiing              □   I certify that i asked for credit counseling services
    creditors can begin                services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.       unable to obtain those services during the 7                  those services during the 7 days after i made my
                                       days after i made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                       circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement
                                       of the requirement
                                                                                                     To ask for a 30-day temporary waiver of the requirement,
                                       To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                       requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                       what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                       you were unable to obtain it before you filed for             circumstances required you to file this case.
                                       bankruptcy, and what exigent circumstances
                                       required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                     with your reasons for not receiving a briefing before you
                                       Your case may be dismissed if the court is                    filed for bankruptcy.
                                       dissatisfied with your reasons for not receiving a
                                       briefing before you filed for bankruptcy,                     If the court is satisfied with your reasons, you must stiii
                                       if the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                       still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                       You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                       agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                       developed, if any. if you do not do so, your case             Any extension of the 30-day deadline is granted only for
                                       may be dismissed.                                             cause and is limited to a maximum of 15 days.
                                       Any extension of the 30-day deadline is granted
                                       only for cause and is limited to a maximum of 15
                                       days.
                                  □    I am not required to receive a briefing about                 i am not required to receive a briefing about credit
                                       credit counseiing because of:                                 counseling because of:

                                       □       incapacity.                                           n      incapacity.
                                               i have a mental illness or a mental deficiency               i have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.


                                       □       Disability.                                           n      Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               partidpate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after i              through the internet, even after i reasonably tried to
                                               reasonably tried to do so.                                   do so.


                                       □       Active duty.                                          n      Active duty.
                                               i am currently on active military duty in a                  i am currently on active military duty in a military
                                               military combat zone.                                        combat zone.

                                       If you believe you are not required to receive a              if you believe you are not required to receive a briefing
                                       briefing about credit counseiing, you must file a             about credit counseling, you must file a motion for waiver
                                       motion for waiver credit counseiing with the court.           of credit counseling with the court.




 Offidal Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
              Case 6:19-bk-20910-MW                  Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                            Desc
                                                     Main Document    Page 6 of 45
Debtor 1    Dottie Marie Gleason                                                                        Case number (ifknown)

           Answer These Questions for Reporting Purposes
16. What kind of debts do       16a.      Are your debts primarily consumer debts? Consumer debts are defined In 11 U.S.C.§ 101(8) as "incurred by an
    you have?                             individual primarily for a personal,family, or household purpose."
                                          □ No. Go to line 16b.

                                          ■ Yes. Goto line 17.
                                16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment
                                          □ No. Goto line 16c.
                                          □ Yes. Go to line 17.
                                16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        □ No.     1     not filing under Chapter 7. Go to line 18.
    Chapter 7?

    Do you estimate that        g Yes '                     Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
    after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses               ■ No
    are paid that funds will
    be available for                      □ Yes
    distribution to unsecured
    creditors?


18. How many Creditors do       ■   1-49                                        □ 1,000-5,000                               □ 25,001-50,000
    you estimate that you                                                       □ 5001-10,000                               □ 50,001-100.000
    owe?
                                □   50-99
                                                                                □ 10,001-25,000                             □ More thani 00,000
                                □   100-199
                                □   200-999

19. How much do you                                                             □   $1,000,001 - $10 million                □ $500,000,001 - $1 billion
                                ■ $0 - $50,000
    estimate your assets to                                                     □   $10,000,001 -$50 million                □ $1,000,000,001 - $10 billion
    be worth?
                                □ $50,001 -$100,000
                                                                                □   $50,000,001 - $100 million              □ $10,000,000,001 - $50 billion
                                □ $100,001 - $500,000
                                                                                □   $100,000,001 • $500 million             □ More than $50 billion
                                □ $500,001 - $1 million

20. How much do you                                                             □ $1,000,001 -$10 million                   □ $500,000,001 - $1 billion
                                ■ $0-$50,000
    estimate your liabilities                                                   □ $10,000,001 -$50 million                  □ $1,000,000,001 -$10 billion
    to be?
                                □ $50,001 -$100,000
                                                                                □ $50,000,001 - $100 miliion                □ $10,000,000,001-$50 billion
                                □ $100,001 - $500,000
                                                                                □ $100,000,001 - $500 million               □ More than $50 billion
                                □ $500,001 - $1 million

           Sign Below

Foryou                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7.11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                If no attorney represents me and I did not pay or agree to pay someone who is not an attomey to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                bankruptcy^seican result in fines uota $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519,
                                isl Dottie wlarie Gleason
                                Dottie Marie Gleason                                              Signature of Debtor 2
                                Signature of Debtor 1

                                Executed on      December 12.2019                                 Executed on
                                                 MM/DD/YYYY                                                        MM/DD/YYYY




                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     pages
 Official Form 101
              Case 6:19-bk-20910-MW                       Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                    Desc
                                                          Main Document    Page 7 of 45
Debtor 1   Dottle Marie Gleason                                                                          Case number (i/known)




For your attorney, If you are   I, the attorney for the debtor(s) named In this petition, declare that 1 have informed the debtor(s) about eligibiiity to proceed
represented by one              under Chapter 7,11,12. or 13 of title 11, United States Code,and have explained the reiief available under each chapter
                                for which the person is eligible, i also certify that 1 have delivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that 1 have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/Daniel KIna                                                    Date         December 12.2019
                                Signature of Attorney for Debtor                                               Mli/I/DD/YYYY


                                Daniel King
                                Printed name

                                The Attorney Group
                                Finn name

                                3435 Wllshire Blvd
                                Suite 1111
                                Los Anaeles. CA 90010
                                Number,Street, City, State & ZIP Code

                                Contact phone    213-388-3887                                Email address       dking@theattorneygroup.eom
                                207911 CA
                                Bar numbers State




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
         Case 6:19-bk-20910-MW                     Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                                     Desc
                                                   Main Document    Page 8 of 45


                                                STATEMENT OF RELATED CASES
                                         INFORMATION REQUIRED BY LBR 1015-2
              UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether stiil pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
Filed bankruptcy In 1990. Pacer yields no results.

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Riverside, CA                                        , California.                     /s/ Dottie Marie Gleason
                                                                                                    Dottie Marie Gieason
 Date:          December 12.2019                                                                    Sianature of Debtor 1


                                                                                                    Signature of Debtor 2




                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
octo»er2<,«                                                              page)               F1015-2.1.STMT.RELATED.CASES
             Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                   Desc
                                                            Main Document    Page 9 of 45
Fill in this information to identify your case:

Debtor 1                 Dottie Marie Gleason
                         First Name                       Middle Name            Last Name

Debtor 2
(Spouse if, filing)      First Name                       Middie Name            Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                         □ Check If this Is an
                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form, if you are filing amended schedules after you file
your original forms, you must fill out a new Si/mmary and check the box at the top of this page.

I^l^l Summarize Your Assets




 1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                            0.00
        1a. Copy line 55, Total real estate, from Schedule A/B

        lb. Copy line 62, Total personal property, from Schedule A/B.                                                                                     304.56

        ic. Copy line 63, Total of all property on Schedule A/B                                                                                           304.56

               Summarize Your Liabilities




        Schedule D: Creditors Who Have Claims Secured by Property {Official Form 106D)                                                                      0.00
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.
        Schedule E/F: Creditors \Mio Have Unsecured Claims (Official Form 106E/F)                                                                           0.00
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIP.
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..                                          15.820.00


                                                                                                          Your total liabilities                  15,820.00


               Summarize Your income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)                                                                                                      925.00
        Copy your combined monthly income from line 12 of Schedule L

 5.     Schedule J: Your Expenses (Official Form 106J)                                                                                                 1,021.00
        Copy your monthly expenses from line 22c of Schedule J.

               Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
        □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        ■      Yes
 7.     What kind of debt do you have?

        ■ Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose." 11 U.S.C. § 101(8). Rll out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
        □ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                            page 1 of 2
Software Copyright (c) 1996-2019 Best Case. LLC -www.be8tcaso.com                                                                           Best Case Bankruptcy
           Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                    Desc
                                                           Main Document   Page 10 of 45
Debtor 1      Dottie Marie Gieason                                                       Case number (if known)

8.    From the S/atemenf of Your Current Monthly Income: Copy your total current monthly Income from Official Form
      122A-1 Line 11; OR. Form 122BLine 11; OR. Form 122C-1 Line 14.


9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                    ytotal claim.
     I From Part4 on Schedule E/F, copy the following!
      9a. Domestic support obligations(Copy line 6a.)                                                 $

      9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                        $

      9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)              $

      9d. Student loans.(Copy line 6f.)                                                               $

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims.(Copy line 6g.)                                                            ®
      9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)          +$


      9g. Total. Add lines 9a through 9f.




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information          page 2 of 2
Software Copyright (c)1996-2019 Best Case, LLC -www.bestcase.com                                                              Best Case Bankruptcy
            Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                        Desc
                                                           Main Document   Page 11 of 45
 Fill in this information to identify your case and this filing:

Debtor 1                 Dottie Marie Gleason
                         First Name                       Middle Name                 Last Name

Debtor 2
(Spouse, iffiling)       First Name                       Middle Name                 Last Name


United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                                                                □     Check if this is an
                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

           Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

1. Do you own or have any legal or equitable interest In any residence, building, land, or similar property?

   B No. Go to Part 2.
   Dves. Where is the property?


           Describe Your Vehicles


Do you own, lease, or have legal or equitable Interest In any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   ■ No
   □ Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■ No
   □ Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for                                                $0.00
    .pages you have attached for Part 2. Write that number here

            Describe Your Personai and Househoid items
                                                                                                                                          Current value of the
 Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
    □ No
     B Yes. Describe

                                      Household furniture. Bedroom. TV. kitchen cookware                                                                     $200.00



7. Electronics                                                                                                                        „          , _»    • j., •
     Bfamp/es: Televisions and radios; audio, video, stereo, and digitai equipment; computers, printers, scanners; music coiiections; electronic devices
                     including ceii phones, cameras, media piayers, games
     B No
                                                                        Schedule A/B: Property                                                                  page 1
OfRcial Form 106A/B
                                                                                                                                                    Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com
           Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                     Desc
                                                          Main Document   Page 12 of 45
Debtor 1       Dottie Marie Gleason                                                                    Case number (ifknown)

   □ Yes. Describe.

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                 other collections, memorabilia, collectibles
   ■ No
   n Yes. Describe

9. Equipment for sports and hobbles
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
   ■ No
   n Yes. Describe

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   ■ No
   □ Yes. Describe

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   □ No
   B Yes. Describe

                                   All Clothes                                                                                                        $50.00



12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   ■ No
   □ Yes. Describe

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   ■ No
   □ Yes. Describe

14. Any other personal and household items you did not already list, Including any health aids you did not list
   ■ No
   □ Yes. Give specific information


 15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                                  $250.00
      for Part 3. Write that number here



           Describe Your Financial Assets
 Do:you ovyn or have any legal or equitable interest in any of the following?                                                      Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
     Examples: Money you have In your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
   □ Yes

17. Deposits of money                                                                                                                    ^
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
    □ No
    g Yes                                                              Institution name:

                                     17.1.    Checking                 Wells Fargo Account #7024                                                       $29.56


Official Form 10SA/B                                               Schedule A/B: Property                                                                page?
                                                                                                                                              Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC-www.bestcase.com
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                  Desc
                                                            Main Document   Page 13 of 45
Debtor 1        Dottle Marie Gleason                                                                         Case number f/ficnown;

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   ■ No
   □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses. Including an interest in an LLC, partnership, and
     Joint venture
   ■ No
   □ Yes. Give specific information about them
                                         Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable Instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
   ■ No
   □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   ■ No
   □ Yes. List each account separately.
                                      Type of account:                     Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
   ■ No
   □ Yes                                                                   Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521 (c):

25. Trusts, equitable or future Interests In property (other than anything listed In line 1), and rights or powers exercisable for your benefit
    ■ No
    n Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles
      Examples: Building permits, exclusive licenses, cooperative assodation holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...
 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
    ■ No
    □ Yes. Give specific information about them, including whether you already filed the returns and the tax years



Official Form 106A/B                                                 Schedule A/B: Property                                                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcaso.com                                                                             Best Case Bankruptcy
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                 Desc
                                                            Main Document   Page 14 of 45
Debtor 1       Dottie Marie Gleason                                                                     Case number (ifknown)

29. Family support
     Examples:Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   ■ No
   □ Yes. Give specific Information

30. Other amounts someone owes you
     Examples: Unpaid wages, disability Insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                   benefits; unpaid loans you made to someone else
   ■ No
   □ Yes. Give specific Information..
31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (MSA); credit, homeowner's, or renter's insurance
   ■ No
   □ Yes. Name the insurance company of each policy and list Its value.
                                        Company name:                                          Benefidary:                            Surrender or refund
                                                                                                                                      value:


32. Any interest in property that is due you from someone who has died
     if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
     someone has died.
   ■ No
   □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ■ No
   □ Yes. Describe each daim

34. Other contingent and unliquidated claims of every nature, inciuding counterclaims of the debtor and rights to set off claims
   ■ No
   □ Yes. Describe each claim

35. Any financial assets you did not already list
   ■ No
   □ Yes. Give specific information..

 36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached                                    $29.56
      for Part 4. Write that number here


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.
37. Do you own or have any legal or equitable Interest In any business-related property?
   B No. Go to Part 6.
   Dycs. Go to line 38.



           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an Interest In farmland, list It In Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      B No. Go to Part 7.
      D Yes. Go to line 47.


                Describe All Property You Own or Have an Interest In That You Did Not List Above




Official Form 106A/B                                                 Schedule A/B: Property                                                               Pag® ^
Software Copyright (c) 1996-2019 Best Case. LLC - www.be8tcase.com                                                                                       Bankruptcy
           Case 6:19-bk-20910-MW                             Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                         Desc
                                                             Main Document   Page 15 of 45
Debtor 1        Dottie Marie Gleason                                                                 Case number rtffcnownj

53. Do you have other property of any kind you did not already list?
    Examples:Season tickets, country club membership
   □ No
   B Yes. Give specific information

                                         Cellphone                                                                                           $25.00



54. Add the dollar value of all of your entries from Part 7. Write that number here                                                      $25.00


              List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                        $0.00
 56.   Part 2: Total vehicles, line 5                                                        $0.00
 57.   Part 3: Total personal and household Items, line 1S                                 $250.00
 58.   Part 4: Total financial assets, line 36                                              $29.56
 59.   Part 5: Total business-related property, line 45                                      $0.00
 60.   Part 6: Total farm- and fishing-related property, line 52                             $0.00
 61.   Part 7: Total other property not listed, line 54                        +            $25.00

 62. Total personal property. Add lines 56 through 61...                                   $304.56   Copy personal property total           $304.56

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $304.56




Official Form 106A/B                                                  Schedule A/B: Property                                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.cotn                                                                  Best Case Bankruptcy
             Case 6:19-bk-20910-MW                         Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                  Desc
                                                           Main Document   Page 16 of 45
Fill in this information to identify your case:

Debtor 1                    Dottie Marie Gleason
                            First Name                    Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name                    Middle Name             L^st Name


United States Bankruptcy Courtfor the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                      □ Check if this is an
                                                                                                                                  amended filing


Official Form 106C
Schedule C; The Property You Claim as Exempt                                                                                                            £i9_
Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If rnore space is
needed, fiil out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount

               Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § S22(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt fill in the information below.
     ^Bdoftjle^Mlon ottiie RrMerty:arid.!!iK,sn, ir Qu;mi)ty,ajHe.sf.th8 / Am,^t,g6.th.eeixernB^^^                       Specinc |aws|iiatsll,ow, exemption


      Household furniture, Bedroom, TV,                                 $200.00                              $200.00     C.C.P.§ 703.140(b)(3)
      kitchen cookware
      Line from Schedule A/B: 6.1                                                 n   100% of fair market value, up to
                                                                                      any applicable statutory limit

      All Clothes                                                                                             $50.00     C.C.P. § 703.140(b)(3)
                                                                         $50.00   ■
      Line from Schedule A/B: 11.1
                                                                                  □   100% of fair market value, up to
                                                                                      any applicable statutory limit

      Checking: Wells Fargo Account                                                                            $29.56    C.C.P.§ 703.140(b)(5)
                                                                         $29.56   ■
      #7024
      Line from Schedule A/B: 17.1                                                □   100% of fair market value, up to
                                                                                      any applicable statutory limit

      Cellphone                                                          $25.00                                $25.00    C.C.P. § 703.140(b)(3)
                                                                                  ■
      Line from Schedule A/B: 53.1
                                                                                  □   100% of fair market value, up to
                                                                                      any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
       ■      No
       □ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              □       No
              □       Yes
Official Form 106C                                     Schedule 0: The Property You Claim as Exempt                                                 page 1 of 2
Software Copyrighl (c) 1996-2019 Best Case. LLC -www.bo8tcase.com                                                                                       Bankruptcy
             Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                   Desc
                                                             Main Document   Page 17 of 45
Fill in this information to identify your case:

Debtor 1                 Dottie Marie Gleason
                         First Name                         Middle Name           Last Name

Debtor 2
(Spouse If, filing)      Rrst Name                          Middle Name           Last Name


United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                         □ Checklfthlsisan
                                                                                                                                     amended filing


Officiai Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It ouL number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
      ■ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      □ Yes. Fill in all of the information below.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                            page 1 of 1
Software Copyright (c) 1996-2019 Best Case. LLC - www.liestcase.com                                                                              Best Case Bankruptcy
             Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                                       Desc
                                                             Main Document   Page 18 of 45
 Fill in this information to identify your case:

Debtor 1                  Dottie Marie Gleason
                          First Name                        Middle Name                       Last Name

Debtor 2
(Spouse If, filing)       First Name                        Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                           n Check If this Is an
                                                                                                                                                       amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2for creditors with NONPRIORITY claims. Listthe other party to
any executory contracts or unexplred leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B)and on
Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Properly. If more space Is needed,copy the Part you need,fill It out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (If known).
                List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
      H No. Go to Part 2.
      D Yes.

                List All of Your NONPRIORITY Unsecured Claims

      Do any creditors have nonprlorlty unsecured claims against you?
      D No. You have nothing to report in this part Submit this form to the court with your other schedules.

      ■ Yes.
      List all of your nonprlorlty unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, iist the creditor separately for each claim^ For each claim iisted,' Identify what type of claim it is. Do not list claims already included In Part 1. If more
      than one creditor holds a particular claim, iist the other weditors in Part 3.lf you have more than three nonpriority unsecured claims fill outthe Continuation Page of
      Part 2.
                                                                                                                                                              Total claim


ElI          Bridgecrest
             Nonpriority Creditor's Name
                                                                      Last4 digits of account number         0201                                                       $15,648.00

                                                                                                              Opened 12/16 Last Active
             7300 E Hampton Ave                                       When was the debt Incurred?             6/26/19
             Mesa, AZ 85209
             Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             ■ Debtor 1 only                                          □ Contingent
             D Debtor 2 only                                          n Unliquidated
             D Debtor 1 and Debtor 2 only                             □ Disputed
             D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             □ Check If this claim Is for a community                 D Student loans
             debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                          report as priority claims
             ■ No                                                     D Debts to pension or prorit-sharing plans, and other similar debts
             □ Yes                                                        I other. Specity Automobile




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.trestcaso.com                                             44011                                                 Best Case Bankruptcy
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                              Desc
                                                            Main Document   Page 19 of 45
Debtor 1 Dottie Marie Gleason                                                                           Case number (it known)

EEI      Convergent Outsourcing                                      Last 4 digits of account number       8148                                                 $85.00
         Nonpriority Creditor's Name
         800 Sw 39th St                                              When was the debt incurred?           Opened 01/18
          Renton. WA 98057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          H Debtor 1 only                                            D Contingent
         D Debtor 2 only                                             D Unliquidated
         D Debtor 1 and Debtor 2 only                                D Disputed
         D At least one of the debtors and another                   Type of NONPRiORiTY unsecured claim:

         D Check if this claim is for a community                    □ Student loans
         debt                                                        D Obligatons arising out of a separation agreement or divorce that you did not
         is the claim subject to offset?                             report as priority claims
          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ other. Specify Collection Attorney Cox Communications

          Credit Coll                                                Last 4 digits of account number       6688                                                 $87.00
          Nonpriority Creditor's Name
          Po Box 607                                                 When was the debt incun^?             Opened 1/31/19
          Norwood. MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                            G Contingent
          D Debtor 2 only                                            G Unliquidated
          D Debtor 1 and Debtor 2 only                               G Disputed
          D At least one of the debtors and another                  Type of NONPRiORiTY unsecured claim:

          □ Check if this claim is for a community                   G student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify 06 Infinity General Insurance Com

               List Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example. If a coilwUon agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or 2, then list the collection agency here. Similarly, If you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
  notified for any debts in Parts 1 or 2, do not fill out or submit this page.

               Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
  type of unsecured claim.
                                                                                                                                   Total Claim

                        6a.   Domestic support obligations                                                  6a.                                  0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.                                  0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.                                  0.00
                        6d.   Other. Add all other priority unsecured claims. Wlite that amount here.       6d.                                  0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.                                  0.00


                                                                                                                                   Total Claim
                        6f.   Student loans                                                                 6f.                                  0.00
 Total
 claims
 from Part 2            6g. Obligations arising out of a separation agreement or divorce that                                                    0.00
                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.                                  0.00
                        61.   Other. Add all other nonpriority unsecured claims. Wlite that amount          61.
                                                                                                                                            15,820.00
                              here.

                                                                                                                                                                Page 2 of 3
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Best Case Bankruptcy
Software Copyrighl (c) 1996-2019 Best Case. LLC -www.bestcase.coni
          Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                          Desc
                                                          Main Document   Page 20 of 45
Debtor 1 Dottie Marie Gleason                                                                Case number (if known)


                     6j.   Total Nonprlority. Add lines 6f through 61.                                                15.820.00




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of3
Software Copyright(c)1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
               Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                 Desc
                                                               Main Document   Page 21 of 45
 Fill in this information to identify your case:

Debtor 1                   Dottie Marie Gleason
                           First Name                         Middle Name              Last Name

Debtor 2
(Spouse If, filing)        First Name                         Middle Name              tmst Name


United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number
('[f known)                                                                                                                        □ Check If this Is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (If known).

1.         Do you have any executory contracts or unexpired leases?
           H No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill In all of the Information below even If the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
           example, rent, vehicle lease, cell phone). See the Instructions for this form In the Instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with wfhom you have the contract or lease                  State what the contract or lease is for
                           Name, Number, street, City, state and ZIP Code   ,                       "                                                        ____
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.2
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.4
              Name



              Number     Street


              City                                   State                  ZIP Code

     2.5
              Name



              Number     Street


              City                                   State                  ZIP Code




                                                                                                                                                           Page 1 of 1
Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
             Case 6:19-bk-20910-MW                                Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                         Desc
                                                                  Main Document   Page 22 of 45
Fill in this information to identify your case:

Debtor 1                   Dottie Marie Gleason
                           First Name                             Middle Name        Last Name

Debtor 2
(Spouse If, filing)        First Name                             Middle Name        Last Name


United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                    □ Check if this Is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill It out, and number the entries in the boxes on the left Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community pmperty states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      H Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                □ No
                ■ Yes.

                       In which community state or territory did you live?           California     • Fi" in the name and current address of that person.
                       William Gleason                                                                     Divorced 2014

                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

               Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
               Name, Number, StreeL City, State and ZIP Code                                         Ghedc all schedules that apply:

    3.1                                                                                              n Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             street
                City                                      State                      ZIP Code




    3.2                                                                                              □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street

                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                           Best Case Bankruptcy
             Case 6:19-bk-20910-MW                  Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                      Desc
                                                    Main Document   Page 23 of 45




Debtor 1                      Dottle Marie Gleason

Debtor 2
(Spouse, If filing)


United States Bankruptcy Court for the;       CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                             Check if this Is:
(If known)                                                                                               □ An amended filing
                                                                                                         □ A suppiement showing postpetilion chapter
                                                                                                             13 income as of the foilowing date:

OfficisI Form 1061                                                                                           mm/dd/yyyy
                                                                                                             MM/DD/YYYY

Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse Is not filing with you, do not include Information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.
                      Describe Employment

 1.     Fill In your employment
        Information.
                                                                   ^ebtorl                                    [Debtor 2 or non-filing spouse
        If you have more than one job,                              n Employed                                 □ Employed
        attach a separate page with          Employment status
                                                                    ■ Not employed                             □ Not employed
        information about additional
        employers.
                                             Occupation             Disability
        Include part-time, seasonal, or
        self-employed work.                  Employer's name

        Occupation may include student       Employer's address
        or homemaker, if it applies.


                                             How long employed there?

                      Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      : For Debtor 1        For Debtor 2 or
                                                                                                                            non-filing spouse

        List monthly gross wages, salary, and commissions (before all payroll
 2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $               0.00      $_
 3.     Estimate and list monthly overtime pay.                                             3.   +$               0.00      ♦$

 4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $




Official Form 1061                                                      Schedule I: Your Income
           Case 6:19-bk-20910-MW                   Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                         Desc
                                                   Main Document   Page 24 of 45

           Dottie Marie Gleason                                                                     Case number {if known)



                                                                                                    I For Debtor 1           For Debtor 2 or   i:
                                                                                                                             non-filing spouse"
     Copy line 4 here                                                                                                        $              N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                     5a.    $
     5b.    Mandatory contributions for retirement plans                                      5b.    $'
     5c.    Voluntary contributions for retirement plans                                      5c.    $
     5d.    Required repayments of retirement fund loans                                      5d.    $■
     5e.    Insurance                                                                         5e.    $'
     5f.    Domestic support obligations                                                      5f.    $"
     5g.    Union dues                                                                        5g.    $
     5h.    Other deductions. Specify;                                                        5h.+ $■                0.00 + $
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                           6.    $

7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                      7.     $               0.00    $
8.   List all other Income regularly received;
     8a.    Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                               8a.    $
     8b.    Interest and dividends                                                            8b.    $■
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                              8c.    $               0.00
     8d.    Unemployment compensation                                                         8d.    $'              0.00
     8e.    Social Security                                                                   8e.    $'          925.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify;                                                                          8f.    $
     8g.    Pension or retirement income                                                      8g.    $'
     8h.    Other monthly income. Specify;                                                    8h.+ $'

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.


10. Calculate monthly Income. Add line 7 + line 9.                                        10. $             925.00 * $             N/A
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                    I I
11. State all other regular contributions to the expenses that you list In Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule
     Specify;                                                                                                                       ^^•
12. Add the amount In the last column of line 10 to the amount In line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it           ^^
     applies



13. Do you expect an Increase or decrease within the year after you file this form?
      ■         No.
      □        Yes. Explain; I                                                            -




Official Form 1061                                                     Schedule I: Your Income
         Case 6:19-bk-20910-MW                   Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                         Desc
                                                 Main Document   Page 25 of 45




Debtor 1               Dottie Marie Gleason                                                             Check if this is:
                                                                                                         □    An amended filing
Debtor 2                                                                                                 □    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                           13 expenses as of the following date:

United States Bankruptcy Court for the; CENTRAL DISTRICT OF CALIFORNIA                                        MM/DD/YYYY


Case number
(If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                            ;
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

                               Household
1.     Is this a joint case?
       B No. Go to line 2.
       □ Yes. Does Debtor 2 live in a separate household?
                n No
                □ Yes. Debtor? must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

       Do you have dependents?
       Do not list Debtor 1 and                 Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
                                      □ Yes.                                                                                        live with you?
       Debtor 2.                                each dependent                  Debtor 1 or Debtor 2              age


       Do not state the                                                                                                             □ No
       dependents names.                                                                                                            □ Yes
                                                                                                                                    □ No
                                                                                                                                    □ Yes
                                                                                                                                    □ No
                                                                                                                                    □ Yes
                                                                                                                                    □ No
                                                                                                                                    □ Yes
       Do your expenses Include              ■ No
       expenses of people other than
       yourself and your dependents?        □ Yes


IJBUW ' iliiii iln Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have Included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                  Your expenses


4.     The rental or home ownership expenses for your residence. Include first mortgage
                                                                                                                                        750,00
       payments and any rent for the ground or lot.

       If not included in line 4:

       4a.     Real estate taxes
       4b.     Property, homeowner's, or renter's insurance
       4c.     Home maintenance, repair, and upkeep expenses
       4d.     Homeowner's association or condominium dues
 5.    Additional mortgage payments for your residence, such as home equity loans




Official Form 106J                                                Schedule J; Your Expenses
       Case 6:19-bk-20910-MW                        Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                              Desc
                                                    Main Document   Page 26 of 45

Debtor 1     Dottie Marie Gleason                                                                    Case number (if known)

6.    Utilities:
      6a.    Electricity, heat, natural gas                                                                6a.                                     0.00
      6b.    Water, sewer, garbage collection                                                              6b.                                     0.00
      6c.    Telephone, cell phone, Internet, satellite, and cable services                                6c.                                    61.00
      6d.    Other. Specify:                                                                               6d.                                     0.00
7.    Food and housekeeping supplies                                                                        7.                                  150.00
8.    Childcare and children's education costs                                                              8.                                     0.00
9.  Clothing, laundry, and dry cleaning                                                                     9.                                    20.00
10. Personal care products and services                                                                    10.                                    40.00
11. Medical and dental expenses                                                                            11.                                     0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                           12.                                     0.00
      Do not include car payments.
13.   Entertainment, ciubs, recreation, newspapers, magazines, and books                                   13.                                     0.00
14.   Charitable contributions and religious donations                                                     14.                                     0.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                15a.                                      0.00
      15b. Health insurance                                                                              15b.                                      0.00
      15c. Vehicle insurance                                                                              15c.                                     0.00
      15d. Other insurance. Specify;                                                                     15d.                                      0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                             16. $                                   0.00
17. Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                    17a.                                      0.00
      17b. Car payments for Vehicle 2                                                                     17b.                                     0.00
      17c. Other. Specify:                                                                                17c.                                     0.00
      17d. Other. Specify:                                                                                17d.                                     0.00
18.   Your payments of alimony, maintenance,and support that you did not report as                                                                 0.00
                                                                                                           18.
      deducted from your pay on line 5, Schedule I, YourIncome(Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                                                          0.00
      Specify:                                                                                             19.
20.   Other real property expenses not included In lines 4 or 5 of this form or on Schedule I: YourIncome.
      20a. Mortgages on other property                                                     20a. $                                                  0.00
      20b. Real estate taxes                                                               20b. $                                                  0.00
      20c. Property, homeowner's, or renter's insurance                                    20c. $                                                  0.00
      20d.   Maintenance, repair, and upkeep expenses                                                     20d. $                                   0.00
      20e. Homeowner's association or condominium dues                                                    20e. $                                   0.00
21. Other: Specify:                                                                                        21. +$                                  0.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                   $                       1.021.00
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                           $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                              $                       1,021.00

23. Calculate your monthly net income.
      23a. Copy line 12(your combined monthly Income)from Schedule I.                                     23a. $                                925.00
      23b. Copy your monthly expenses from line 22c above.                                                23b. -$                             1.021.00

      23c. Subtract your monthly expenses from your monthly income.                                                                              ■96.00
                                                                                                          23c. $
             The result is your monthly netIncome.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.              Explain here:




Official Form 106J                                                 Schedule J: Your Expenses                                                                    page 2
             Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                   Desc
                                                             Main Document   Page 27 of 45




Fill in this information to identify your case:

Debtor 1                 Dottie Marie Gleason
                         First Name                         Middle Name              Last Name

Debtor 2
(Spouse if, filing)      First Name                         Middle Name              Last Name


United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                         n Check If this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules
If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or Imprisonmentfor up to 20
years, or both.18 U.S.C.§§ 152,1341,1519,and 3571.


                  Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

        □      Yes. Name of person                                                                               Attach Bankruptcy PeStion Preparefs Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that tb^ara tme and correct. ^ »
        X                                                                            X
             Dottie Marie Gleason                                                        Signature of Debtor 2
             Signature of Debtor 1

             Date     December 12. 2019                                                  Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
                                                                                                                                                 Best Case Bankruptcy
Scftwara Copyright (c) 1996-2019 Best Case, LLC • www.tiestcase.com
             Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                           Desc
                                                             Main Document   Page 28 of 45



Fill in this information to identify your case:

Debtor 1                  Dottie Marie Gleason
                          First Name                        Middle Name                   Last Name

Debtor 2
(Spouse if, filing)       First Name                        Middle Name                   Last Name


United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                  n Check If this Is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, attach a separate sheet to this form.On the top of any additional pages, write your name and case
number(if known). Answer every question.

               Give Details About Your Marital Status and Where You Lived Before

1.    What Is your current marital status?

       □      Mam'ed
       I      Not married

2.     During the iast 3 years, have you lived anywhere other than where you live now?

       ■      No
       □      Yes. List all of the places you lived In the last 3 years. Do not Include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                       lived there

3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stetes and territories Include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       □      No
       H Yes. Make sure you fill out Sctieduie H: Your Codebtors (Official Form 108H).

                Explain the Sources of Your Income

4.     Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
       Fill In the total amount of Income you received fi-om all jobs and all businesses, Including part-time activities.
       If you are filing a joint case and you have Income that you receive together, list It only once under Debtor 1.

       □      No
       B      Yes. Fill In the details.

                                                   LPeb.tQrjLr.^ ■ .1 r                                            [,Di|btpi:;2;j      J-
                                                    Sources of iiicome               Gross Income                   Sources of income               Gross income
                                                    Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                     exclusions)                                                    and exclusions)

 For last calendar year:                            I Wages, commissions,                        $10,150.00         □ Wages, commissions,
 (January 1 to December 31,2018)                    bonuses, tips                                                   bonuses, tips

                                                    □ Operating a business                                          □ Operating a business




Official Form 107                                       Statement of Financial Affoirs for individuals Fiting for Bankruptcy                                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestC8se.cotn                                                                                      Best Case Bankruptcy
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                       Desc
                                                            Main Document   Page 29 of 45
Debtor 1      Dottie Marie Gleason                                                                        Case number {ifknown)



                                                .'Debtor::i.-l";.uJ' 1 /l
                                                  Sources of Income                Gross income                  Sources of Income             Gross income
                                                  Check all that apply.            (before deductions and        Chedc ail that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

For the calendar year before that:                ■ Wages, commissions,                        $19,417.00         □ Wages, commissions,
(January 1 to December 31,2017)                   bonuses,tips                                                   bonuses, tips

                                                  □ Operating a business                                          □ Operating a business


     Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony: child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     □     No
     B     Yes. Fill in the details.

                                                I Debtor 1          i                                            ^.gebtpYSt'-i^'^
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                    Describe below.              (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)
From January 1 of current year untii Disability                                                $12,213.11
the date you filed for bankruptcy:


             List Certain Payments You Made Before You Filed for Bankruptcy

     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
     □      No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                   individual primarily for a personal, family, or household purpose."

                   During the SO days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                    □ No.      Go to line 7.
                        Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
      B Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed fbr bankruptcy, did you pay any creditor a total of $600 or more?

                     B No.        Go to line 7.
                     n Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attomey for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment            Total amount          Amount you        Was this payment for,
                                                                                                      paid             still owe

     Within 1 year before you fiied for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

      B     No
      n     Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                      paid             still owe


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
Offidal Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software CopyrioM (c) 1996-2019 Best Case, LLC • www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                          Desc
                                                            Main Document   Page 30 of 45
Debtor 1      Dottie Marie Gleason                                                                         Case number {ifknown)



     insider?
     Include payments on debts guaranteed or cosigned by an Insider.

     ■     No
     □ Yes. List all payments to an Insider
      Insider's Name and Address                                Dates of payment            Total amount          Amount you          Reason for this payment
                                                                                                    paid            still owe         Include creditor's name

             Identify Legal Actions. Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal Injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     ■      No
     □      Yes. Fill In the details.
      Case title                                                Nature of the case          Court or agency                           Status of the case
      Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

      □     No. Goto line 11.
      B     Yes. Fill in the information below.
      Creditor Name and Address                                 Describe the Property                                         Date                         Value of the
                                                                                                                                                              property
                                                                Explain what happened
       Bridgecrest                                              Automobile                                                    8/2019                              $0.00
      7300 E Hampton Ave
       Mesa, AZ 85209                                            ■ Property was repossessed.
                                                                 □ Property was foreclosed.
                                                                 □ Property was garnished.
                                                                 □ Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor. Including a bank or financial Institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
      ■     No
      n     Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                  Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
      ■     No
      □     Yes

              List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      □     Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                      Value
       per person                                                                                                             the gifts
       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statemont of Financial Affairs for Indlvlduais Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                      Desc
                                                           Main Document   Page 31 of 45
Debtor 1      Dottle Marie Gleason                                                                        Case number itfknom)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     ■     No
     □ Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that total          Describe what you contributed                                   Dates you                      Value
      more than $600                                                                                                         contributed
      Charity's Name
      Address (Number, street, city, Stats and ZIP Code)

             List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
     or gambling?

     ■     No
     □     Yes. Fill in the details.
      Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
      how the loss occurred                                                                                                  loss                              lost
                                                           include the amount that insurance has paid. List pending
                                                           Insurance claims on line ZZ oiSchedule A^: Property.

             List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     □     No
     B     Yes. Fill in the details.
      Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
      Address                                                       transferred                                              or transfer was             payment
      Email or website address                                                                                               made
      Person Who Made the Payment, if Not You
      The Attorney Group                                            Attorney Fees $795                                       8/1/2019                    $795.00
      3435 Wilshire Blvd
      Suite 1111
      Los Angeles, OA 90010
      dking(gtheattorneygroup.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

      B     No
      □     Yes. Fill in the details.
      Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
      Address                                                       transferred                                              or transfer was             payment
                                                                                                                             made


18. Within 2 years before you filed for bankruptcy, did you seil, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
      B     No
      □     Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's reiationship to you




Official Form 107                                     Statement of Financial Affairs for individuals Filing for Bankruptcy                                    page 4

Software Copyrleht (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                  Desc
                                                           Main Document   Page 32 of 45
 Debtor 1     Dottle Marie Gleason                                                                        Case number {if known)



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary?(These are often called asset-protection devices.)
    ■ No
    n       Yes. Fill In the details.
     Name of trust                                               Description and vajue of the property transferred                        Date Transfer was
                                                                                                                                          made

             List of Certain Financial Accounts,Instruments. Safe Deposit Boxes,and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held In your name,or for your benefit, closed,
    sold, moved,or transferred?
    Include checking,savings, money market,or other financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
    houses, pension funds,cooperatives, associations, and other financial Institutions.
     ■      No
     □      Yes. Fill In the details.
     Name of Financial Institution and                      Last 4 digits of              Type of account or           Date account was          Last balance
     Address (Number, street, ci^, state and ZIP            sccount number                Instrument                   closed, sold,       before closing or
     Code)                                                                                                             moved, or                       transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

     ■      No
     □      Yes. Fill In the details.
      Name of Financial Institution                              Who else had access to It?               Describe the contents             Do you still
     Address (Number, street, CHy, state and ZIP Code)           Address (Number, Street, City,                                             have It?
                                                                 State and ZIP Code)

22. Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     ■      No
     □      Yes. Fill In the details.
      Name of Storage Facility                                   Who else has or had access               Describe the contents             Do you still
      Address (Number, Street, city, state and ZIP Code)         tO It?                                                                     have It?
                                                                 Address (Number, Street, City,
                                                                 State and ZIP Code)


             I'liiiilily Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold In trust
     for someone.


     ■      No
     □      Yes. Fill In the details.
      Owner's Name                                               W^ere Is the property?                   Describe the property                          Value
      Address (Number, street, CHy, state and ZIP Code)           (^mber. Street, City, State and ZIP
              Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
  toxic substances, wastes, or material Into the air, land, soil, surface water, groundwater, or other medium. Including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
■ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize It or used
     to own, operate, or utilize It, Including disposal sites.
H Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutanL contamlnanL or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


Official Form 107                                      Statement of Financial Affairs for individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcaso.com                                                                                       Bankruptcy
            Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                         Desc
                                                            Main Document   Page 33 of 45
Debtor 1      Dottie Marie Gleason                                                                             Case number {ifknown)



24. Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?

     ■      No
     □      Yes. Fill In the details.
      Name of site                                                  Governmental unit                             Environmental law, If you         Date of notice
      Address (Number, Street, City, State and ZiP Code)            Address (Number, Street, City, State and      knOW It
                                                                    ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

     ■      No
     □      Yes. Fill In the details.
      Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
      Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know It
                                                                    ZIPCode)

26. Have you t)een a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ■      No
     □      Yes. Fill In the details.
      Case Title                                                    Court or agency                            Nature of the case                   Status of the
      Case Number                                                   Name                                                                            case
                                                                    Address (Number, street, City,
                                                                    State and ZiP Code)   :


 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            □ A partner In a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation

     I No. None of the above applies. Go to Part 12.
     □ Yes. Check all that apply above and fill In the details below for each business.
      Business Name                                            Describe the nature of the business                  Employer Identification number
      Address                                                                                                       Do not include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     Institutions, creditors, or other parties.

      ■     No
      □     Yes. Fill In the details below.
      Name                                                      Date Issued
      Address
      (Number, Street, City, State and ZIP Code)




Official Form 107                                     Statement of Financial Affairs for indivlduais Filing for Bankruptcy                                        pages

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 6:19-bk-20910-MW                         Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                  Desc
                                                         Main Document   Page 34 of 45
Debtor 1     Dottie Marie Gieason                                                                          Case number (tf/cnoivn)


Part 12:    Sign Below

I have read the answers on this Statement ofFinancial Affairs and any attachments,and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement,concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result In fines up to $250,000, or imprisonmentfor up to 20 years, or both.
18^S.q.;§§ 152,1341,^1519, and 3571.
Is/ Dottle Marie
            larie Gieason
Dottie Marie Gieason                                                  Signature of Debtor 2
Signature of Debtor 1

Date December 12. 2019                                                Date
Did you attach additional pages to Your Statement ofFinancial Affairs for Individuals Filing for Bankruptcy(Official Form 107)?
■ No
□ Yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person               . Attach the Bankruptcy Petition PrepareYs Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 7
Software Copyriflht (c) 1996-2019 Best Case. LLC -www.be5tcase.com                                                                          Case Bankruptcy
             Case 6:19-bk-20910-MW                        Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                           Desc
                                                          Main Document   Page 35 of 45



Debtor 1                Dottle Marie Gleason
                        First Name                       Middle Name               Last Name

Debtor 2
(Spouse if, Piiins)     First Name                       Middle Name               Last Name

United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(If known)                                                                                                               □ Check if this is an
                                                                                                                           amended fiiing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7
if you are an individual filing under chapter 7, you must fi ll out this form if:
H creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you fi le your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form


If two married people are filing together In a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

               List Your Creditors Who Have Secured Claims

1. For any creditors that you listed In Parti of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the
   Information below.
    Identify the creditor and the property that Is collateral          What do you Intend to do with the property that   Did you claimthe properly
                                                                       secures a debt?.                                  as exempt on Schedule. C?

    Creditor's                                                         □ Surrender the property.
                                                                       □ Retain the property and redeem it.
                                                                       □ Retain the property and enter into a            □ Yes
    Description of                                                        Reaffirmation Agreement
    property                                                           □ Retain the property and [explain]:
    securing debt:


    Creditor's                                                         □ Surrender the property.
    name:                                                              □ Retain the property and redeem it.
                                                                                                                         □ Yes
                                                                       □ Retain the property and enter into a
     Description of                                                        Reaffirmation Agreement.
    property                                                           □ Retain the property and [explain]:
    securing debt:

     Creditor's                                                        □ Surrender the property.
                                                                       □ Retain the property and redeem it.
                                                                       □ Retain the property and enter into a            □ Yes
     Description of                                                        Reaffirmation Agreement
     property                                                          □ Retain the property and [explain]:
     securing debt:

     Creditor's                                                        □ Surrender the property.



Official Form 108                                     Statement of Intention for Individuals Fiiing Under Chapter 7
                                                                                                                                      Best Case Banknrptcy
Software CopyrigM (c) 199S-2019 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                   Desc
                                                            Main Document   Page 36 of 45

Debtor 1      Dottie Marie Gleason                                                                   Case number (/rjc/Town)


                                                                         □ Retain the property and redeem it.                      □ Yes
                                                                         □ Retain the property and enter into a
   Description of                                                           Reaffimation Agreement
   property                                                              □ Retain the property and [explain]:
   securing debt:



          I List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fi ll
In the information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

Describe your unexpired personal property leases                                                                               Will the lease be assumed?^;

Lessor's name:
Description of leased
Property:                                                                                                                      D Yes

Lessor's name:
Description of ieased
Property:                                                                                                                      □ Yes

Lessor's name:
Description of leased
Property:                                                                                                                      □ Yes


 Lessor's name:
 Description of leased
 Property:                                                                                                                     □ Yes


 Lessor's name:
 Description of ieased
 Property:                                                                                                                     □ Yes

 Lessor's name:
 Description of leased
 Property:                                                                                                                     □ Yes

 Lessor's name:
 Description of leased
 Property:                                                                                                                     □ Yes


              Slqn Below


Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a debt and any personal
    er^hatis sutuectto
proper^hatis   sukuectto an unexpired lease.


       Dottle Marie Gleason                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        December 12, 2019




Officiai Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

                                                                                                                                               Best Case Bankruptcy
Software Copyrighl (c) 1996-2019 Best Case, LLC • www.bestcase.com
          Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                    Desc
                                                         Main Document   Page 37 of 45

Notice Required by 11 U.S.C.§ 342(b)for
individuais Filing for Bankruptcy (Form 2010)


                                                                                      Chapter 7:         Liquidation
This notice is for you if:
                                                                                              $245 filing fee
       You are an individual filing for bankruptcy,
       and                                                                                     $75   administrative fee

       Your debts are primariiy consumer debts.                                       +        $15 trustee surcharge
       Consumer debts are defined in 11 U.S.C.
       § 101(8) as "incurred by an individual                                                 $335   total fee
       primarily for a personal, family, or
       household purpose."                                                            Chapter 7 is for individuals who have financial
                                                                                      difficulty preventing them from paying their debts
                                                                                      and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                         property to be used to pay their creditors. The
individuals                                                                           primary purpose of filing under chapter 7 is to have
                                                                                      your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                    many of your pre-bankruptcy debts. Exceptions exist
                                                                                      for particular debts, and liens on property may still
       Chapter 7 - Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                      may have the right to foreclose a home mortgage or
       Chapter 11 - Reorganization                                                    repossess an automobile.

       Chapter 12 - Voluntary repayment plan                                          However, if the court finds that you have committed
                  for family farmers or                                               certain kinds of improper conduct described in the
                         fishermen                                                    Bankruptcy Code, the court may deny your
                                                                                      discharge.
       Chapter 13 - Voluntary repayment plan
                  for individuals with regular                                        You should know that even if you file chapter 7 and
                         income
                                                                                      you receive a discharge, some debts are not
                                                                                      discharged under the law. Therefore, you may still
                                                                                      be responsible to pay:
You should have an attorney review your
                                                                                          most taxes;
decision to file for bankruptcy and the choice of
chapter.
                                                                                          most student loans;

                                                                                          domestic support and property settlement
                                                                                          obligations;




Notice Required by 11 U.S.C.§342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                       pagel
                                                                                                                              Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC•www.bestcase.com
          Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                        Desc
                                                           Main Document   Page 38 of 45


        most fines, penalties, forfeitures, and criminal                           your income is more than the median income for your
        restitution obligations; and                                               state of residence and family size, depending on the
                                                                                   results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                       administrator, or creditors can file a motion to dismiss
        papers.                                                                    your case under § 707(b) of the Bankruptcy Code. If a
                                                                                   motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                be dismissed. To avoid dismissal, you may choose to
                                                                                   proceed under another chapter of the Bankruptcy
       fraud or theft;                                                             Code.

       fraud or defalcation while acting in breach of                              If you are an individual filing for chapter 7 bankruptcy,
       fiduciary capacity;                                                         the trustee may sell your property to pay your debts,
                                                                                   subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                               of the proceeds from the sale of the property. The
                                                                                   property, and the proceeds from property that your
        death or personal injury caused by operating a                             bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                       entitled to, is called exempt property. Exemptions may
       from alcohol or drugs.                                                      enable you to keep your home, a car, clothing, and
                                                                                   household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                              the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                 Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                                  you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A-1) if you are an                                as Exempt(Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This                             property, the trustee may sell it and pay all of the
form will determine your current monthly income and                                proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you wiii not have to complete the other chapter 7 form,                            Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A-2).
                                                                                                   $1,167    filing fee
If your income Is above the median for your state, you
must file a second form —the Chapter 7 Means Test                                        +           $550 administrative fee
Calculation (Official Form 122A-2). The calculations on                                            $1,717    total fee
the form— sometimes called the Means Tesf—deduct
from your income living expenses and payments on                                       Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay                                 but is also available to individuals. The provisions of
unsecured creditors. If                                                            chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                            page 2

Software Copyright(c)1996-2019 Best Case, LLC - www.trestcase.com                                                                   Best Case Bankruptcy
           Case 6:19-bk-20910-MW                           Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                        Desc
                                                           Main Document   Page 39 of 45

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself In bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
            following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or If you do not Intend to file the
             necessary documents.

            Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or properfy by
            fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                                                                                        Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                                                   to repay your creditors all or part of the money that
                    farmers or fishermen                                                you owe them, usually using your future earnings. If
                                                                                        the court approves your plan, the court will allow you
                                                                                        to repay your debts, as adjusted by the plan, within 3
                   $200 filing fee                                                      years or 5 years, depending on your income and other
+                   $75 administrative fee                                              factors.
                   $275       total fee
                                                                                        After you make ati the payments under your plan,
Similar to chapter 13. chapter 12 permits family farmers                                many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time                                not discharged and that you may still be responsible to
using future earnings and to discharge some debts that                                  pay include;
are not paid.
                                                                                               domestic support obligations,

                                                                                               most student loans,
Chapter 13: Repayment plan for
            individuals with regular                                                           certain taxes,
                    income
                                                                                               debts for fraud or theft.

                   $235 filing fee                                                             debts for fraud or defalcation while acting in a
+                   $75 administrative fee                                                     fiduciary capacity,
                   $310       total fee
                                                                                               most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular Income
and would like to pay ail or part of their debts in                                            certain debts that are not listed in your
Installments over a period of time and to discharge                                            bankruptcy papers,
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain                                        certain debts for acts that caused death or
dollar amounts set forth in 11 U.S.C. § 109.                                                   personal injury, and

                                                                                               certain long-term secured debts.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy (Form 2010)
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                   Best Case Bankruptcy
          Case 6:19-bk-20910-MW                         Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                           Desc
                                                        Main Document   Page 40 of 45
                                                                                        A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                          together—called a joint case. If you file a joint case and
                                                                                        each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                  bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                                       mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                    unless you file a statement with the court asking that
general financial condition. The court may dismiss your                                 each spouse receive separate copies.
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the                                           Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                     credit counseling agencies

For more information about the documents and                                            The law generally requires that you receive a credit
their deadlines, go to:                                                                 counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcv form                                         agency. 11 U.S.C. § 109(h). If you are filing a joint
s.html#procedure.                                                                       case, both spouses must receive the briefing. With
                                                                                        limited exceptions, you must receive it within the 180
                                                                                        days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                                             briefing is usually conducted by telephone or on the
                                                                                        Internet.
       if you knowingly and fraudulently conceal assets
       or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
       of perjury—either orally or in writing—in                                        must complete a financial management instructional
       connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
       fined, Imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                        course.

       All information you supply in connection with a
       bankruptcy case is subject to examination by the                                 You can obtain the list of agencies approved to provide
       Attorney General acting through the Office of the                                both the briefing and the instructional course from:
       U.S. Trustee, the Office of the U.S. Attorney, and                               http://iustice.aov/ust/eo/hapcDa/ccde/cc approved,html
       other offices and employees of the U.S.
        Department of Justice.
                                                                                        In Alabama and North Carolina, go to:
Make sure the court has your mailing address                                            http://www.uscourts.Qov/FederalCourts/Bankruptcv/
                                                                                        BankruptcvResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                                       AndDebtCounselors.aspx.
address you list on Voluntary Petition for Individuais
Filing for Bankruptcy {Off\c\a\ Form 101). To ensure                                    If you do not have access to a computer, the clerk of
that you receive information about your case,                                           the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                                 the list.
of any changes in your address.




Notice Required by 11 U.S.C.§ 342(b)for individuals Filing for Bankruptcy (Form 2010)
Software Copyrighl(c)1996-2019 Best Case, LLC-www.bestcase.com                                                                      Best Case Bankruptcy
           Case 6:19-bk-20910-MW                            Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                 Desc
                                                            Main Document   Page 41 of 45
B2030(Form 2030)(12/15)
                                                              United States Bankruptcy Court
                                                                     Central District of California

 In re       Dottle Marie Gleason                                                                             Case No.
                                                                                  Debtor(s)                   Chapter     _7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.    Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
       be rendered on behalf ofthe debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     795.00
             Prior to the filing ofthis statement I have received                                         $                     795.00
             Balance Due                                                                                  $                       0.00

2.     The source ofthe compensation paid to me was:

             ■ Debtor               □ Other (specify):

3.     The source of compensation to be paid to me is:
             B Debtor               □ Other (specify):

4.       Hi have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reafflrmatlon agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors In any dlschargeablllty actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                           CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

     December 12. 2019                                                            Isl Daniel King
     Date                                                                         Daniel King
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435WllshlreBlvd
                                                                                  Suite 1111
                                                                                  Los Angeles, OA 90010
                                                                                  213-388-3887 Fax: 213-388-1744
                                                                                  dklng@theattornevgroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 6:19-bk-20910-MW                         Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                                 Desc
                                                           Main Document   Page 42 of 45


Fill In this information to identify your case:                                                       Check one box only as directed In this form and in Form
                                                                                                      122A-1Supp;
Debtor 1              Dottie Marie Gleason

Debtor 2                                                                                                 H 1. There is no presumption of abuse
(Spouse, If filing)

United States Bankruptcy Court for the: Central District of Califomia                                    □ 2. The calculation to determine if a presumption of abuse
                                                                                                                 applies will be made under Chapter 7 Means Test
                                                                                                                 Calculation (Official Form 122A-2),
Case number
(If known)
                                                                                                         □ 3. The Means Test does not apply now because of
                                                                                                                qualified military service but it could apply later.
                                                                                                          □ Check if this Is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate, if more space is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (if known), if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption ofAbuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
        I Not married. Fill out Column A, lines 2-11.
        □ Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse is NOT filing with you. You and your spouse are:
          □ Living in the same household and are not legally separated. Fill out both Columns A and B. lines 2-11.
         n Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not Include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                           Column A                  Column 8
                                                                                                           Debtor 1                  Debtor 2 or
                                                                                                                                     non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).
  3. Alimony and maintenance payments. Do not Include payments from a spouse if
        Column B Is fi lled In.
  4. All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.
  5. Net income from operating a business, profession, or farm
                                                                                    Debtor 1

        Gross receipts (before all deductions)                            «      0.00

        Ordinary and necessary operating expenses                        "5       0.00

        Net monthly income from a business, profession, or farm $                 0.00    Copy here -> $
  6.    Net Income from rental and other real property
                                                                                    Debtor 1

        Gross receipts (before all deductions)                            ^       0.00

        Ordinary and necessary operating expenses                        *5       0.00

        Net monthly Income from rental or other real property            $        0.00 Copy here -> $

  7.    Interest, dividends, and royalties




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                           page1
Software Copyright (c) 1996-2019 Best Case, LLC -www.be3tcase.com                                                                                          Best Case Bankruptcy
            Case 6:19-bk-20910-MW                          Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                  Desc
                                                           Main Document   Page 43 of 45
Debtor 1     Dottie Marie Gleason                                                                Case number {ifknown)



                                                                                                Column A                 Co'tf"'"8
                                                                                                Debtor 1                 Debtor 2 or
                                                                                                                         non-filing spouse
 8. Unemployment compensation                                                                   $             0.00       $
      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list it here:
           For you                                                  $               925.70
           For your spouse                                          $
 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Sodai Security Act.                                                       $             0.00       $
 10. Income from all other sources not listed above. Specify the source and amount.
      Do not indude any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                              0.00
                                                                                                              0.00
                 Total amounts from separate pages, if any.                                                    0.00

 11. Calculate your total current monthly income. Add lines 2 through 10 for                        0.00                                            0.00
      each column. Then add the total for Column A to the total for Column B.

                                                                                                                                       Total current monthly
                                                                                                                                       Income


               Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
      12a. Copy your total current monthly income from line 11                                         Copy line 11 here=>             $            0.00


             Multiply by 12(the number of months in a year)                                                                                X 12
                                                                                                                                12b. $              0.00
      12b. The result is your annual income for this part of the form

 13. Calculate the median family Income that applies to you. Follow these steps:
      Fill in the state in which you live.                                  OA


      Fill in the number of people in your household.                        1

      Fill in the median family income for your state and size of household.                                                    13.    $     57.962.00
      To find a list of applicable median income amounts, go online using the link spedfied in the separate instructions
      for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?
      14a.      ■     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
                      Go to Part 3.
      14b.      □ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A'2.
                      Go to Part 3 and fill out Form 122A-2.
              Sign Below
             By sigoing Jfiere, I declare underJ5en§lty of perjury that the information on this statement and in any attachments is true and corred.
             X /sT^ttie Mdrie Gleasof
                Dottie Marie Gleason
                Signature of Debtor 1
           Date December 12. 2019
                MM/DD /YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                            page?
                                                                                                                                              Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestc8se.com
         Case 6:19-bk-20910-MW                    Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44                                                     Desc
                                                  Main Document   Page 44 of 45
Attorney or Party Name, Address, Telephone & FAX Nos.,                           FOR COURT USE ONLY

State Bar No. & Email Address
Daniel King
3435 Wilshire Blvd
Suite 1111
Los Angeles, CA 90010
213-388-3887 Fax: 213-388-1744
Califomia State Bar Number: 207911 CA
dking@theattorneygroup.com




□ Debtor(s) appearing without an attorney
■ Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                 CASE NO.:
            Dottie Marie Gleason
                                                                                 CHAPTER: 7




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                  [LBR 1007.1(a)]

                                                             Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penaity of perjury that the
master mailing iist of creditors fiied in this bankruptcy case, consisting of 1 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume aii responsibility for errors and omissions.

Date:    December 12,2019                                                               Isl Dottie Marie Gleason
                                                                                        Sijgnature of Debtor 1                     .    .

Date:
                                                                                        Signature of Debtor 2 (joint debtor)) (if applicable)

Date:    December 12, 2019                                                              Isl Daniel King
                                                                                        Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.
December 2015                                                                                      F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:19-bk-20910-MW   Doc 1 Filed 12/17/19 Entered 12/17/19 15:48:44   Desc
                        Main Document   Page 45 of 45



                    Dottie Marie Gleason
                    40960 California Oaks Rd, #347
                    Murrieta, CA 92562


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd
                    Suite 1111
                    Los Angeles, CA 90010


                    Bridgecrest
                    7300 E Hampton Ave
                    Mesa, AZ 85209


                    Convergent Outsourcing
                    800 Sw 39th St
                    Renton, WA 98057


                    Credit Coll
                    Po Box 607
                    Norwood, MA 02062
